Citation Nr: 9913035	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-33 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from  February 1974 to 
December 1976.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, dated in May 1996. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

In the Remand of September 1997, the Board noted that the 
veteran was afforded a VA dermatological examination in April 
1996. While that examination was thorough, the report does 
not contain an opinion as to the date of onset of skin 
disorders which were diagnosed. As such, the Board found that 
a new examination is warranted.

Review of the claims folder suggests that while the RO did 
attempt to schedule the veteran for a VA examination, the 
notice sent by the VA Medical Center (VAMC) was sent to an 
old address.  It appears from review of the claims folder 
that a new address has been located.  "In the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address before 
finding abandonment of a previously adjudicated benefit."  
Hyson v. Brown, 5 Vet.App. 262 (1993).  As a new address has 
been located, the Board finds further pursuit of a VA 
dermatological examination is warranted.

In this respect, the Board notes that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has recently held that "a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders. We hold further that a remand by this 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."  Stegall v. West, 11 Vet. App. 268 
(1998).  The Court also held that "where, as here, the 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance." Id.

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted. In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1.  The RO should arrange for an 
examination of the veteran by a VA 
dermatologist in order to determine the 
etiology of any skin disorders found to 
be present.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner should conduct 
all testing deemed necessary.  The result 
of all testing should be fully reported. 
Any opinion(s) expressed must be 
accompanied by a complete rationale.  In 
conjunction with a review of the 
veteran's claims file, including his 
service medical records, prior VA 
examinations and other medical records, 
it is requested that the examiner render 
an opinion as to the following:

(a) From which skin disorders, if any, 
does the veteran currently suffer?

(b) For each disorder identified in (a), 
is it at least as likely as not that the 
condition may be attributed to the 
findings of pseudofolliculitis barbae and 
athlete`s foot noted in service?

2. Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in its entirety. In particular, 
the RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

3. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.  
While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue. See Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









